598 F.2d 1148
79-2 USTC  P 9411
GENERAL TELEVISION, INC., a Colorado Corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 78-1469.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 14, 1978.Decided June 8, 1979.

Appeal from United States District Court, District of Minnesota; Donald D. Alsop, Judge.
Kenneth M. Anderson and John P. James, Gray, Plant, Mooty, Mooty & Bennett, Minneapolis, Minn., for appellant.
Donald A. Dweck, Atty., Dept. of Justice, Tax Div., Washington, D. C., Clifford E. Andrews and Ann Belanger Durney, Attys., Tax Div.; M. Carr Ferguson, Asst. Atty. Gen., Dept. of Justice, Washington, D. C., and Andrew W. Danielson, U. S. Atty., Minneapolis, Minn., for appellee.
Before BRIGHT and HENLEY, Circuit Judges, and HARPER, Senior District Judge.*
PER CURIAM.


1
This is an appeal from a final judgment of the District Court1 ordering that the plaintiff take nothing by its cause of action and that the action be dismissed with prejudice.  The Court has jurisdiction under 28 U.S.C. § 1346(a) (1).


2
For the purpose of providing some background the basic facts of the case are as follows: The plaintiff filed returns for its tax years 1964 and 1965 in timely fashion.  When the tax returns were audited the Internal Revenue determined that the plaintiff was not entitled to deduct amounts which it claimed as depreciation for its intangible assets and assessments were made for the deficiencies.  The assessments were paid by the plaintiff and the plaintiff thereafter timely filed claim for refund.


3
The Commission disallowed the plaintiff's claims and this action was then brought to cover the amounts disallowed plus interest at the statutory rate.  The only issue between the parties was whether or not the plaintiff is entitled to a depreciation deduction for the intangible assets of its Delmarva-Peninsula and Diamond State CATV systems and, if so, in what amount.


4
Upon careful consideration of the record, the briefs and arguments of the parties, we affirm on the basis of the District Court's well reasoned opinion in General Television, Inc. v. United States, 449 F. Supp. 609 (D.Minn.1978).


5
Affirmed.



*
 ROY W. HARPER, Senior District Judge, Eastern District of Missouri, sitting by designation


1
 The Honorable Donald D. Alsop, District Judge, United States District Court for the District of Minnesota